 1

 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
      PABLO BARRIGA, an individual; and         )   Case No. 5:19-cv-00453-JAK-SHK
11    WENDY BARRIGA, an individual              )
                                                )
12                      Plaintiffs,             )   ORDER RE STIPULATION RE
      v.                                        )   DISMISSAL OF ENTIRE ACTION
13                                              )   (DKT. 27)
      10 TANKER AIR CARRIER, LLC; and           )
14    DOES 1 through 20, Inclusive.             )   JS-6
                                                )
15                                              )
                        Defendants.             )
16                                              )
                                                )
17                                              )
                                                )
18                                              )

19
           Based on a review of the Stipulation re Dismissal of Entire Action (Dkt. 27) (the
20
     “Stipulation”), the Court finds good cause to GRANT the Stipulation. Accordingly, the
21
     this action is hereby dismissed with prejudice pursuant to Fed. R. Civ. P. 41(a)(1).
22
           IT IS SO ORDERED.
23

24
     Dated: November 14, 2019              __________________________________
25                                         JOHN A. KRONSTADT
                                           UNITED STATES DISTRICT JUDGE
26

27

28

                                                1
